Title: To James Madison from William Kirkpatrick, 10 September 1802
From: Kirkpatrick, William
To: Madison, James


					
						Sir,
						Malaga 10 Sept 1802
					
					Since I had the Honor of addressing you last on the 10 August as ⅌ enclosed Copy, you will 

have been advised thro; Gibraltar, that Matters had been arranged between James Simpson Esqr. and the 

Emperor of Morocco, for a Continuance of Peace; I hope it may prove of long duration, tho’, the 

Conduct of the Emperor does not seem to be so friendly, as might have been expected after such a 

solemn Engagement; A Moorish Vessel called in here, the 28 of last month, loaded with Wheat, at some 

of the Ports of his Dominions, bound it was reported, for Tripoly, and I find by Letters from John 

Gavino Esqr. of Gibraltar, dated 2 Inst, that 36 Moors had arrived, to take Possession of the Tripoline 

Cruizer, so long blockaded in that Port, and to carry her over to Tetuan.
					I inclose you Copy of a Letter I have Just Received from Richard OBrien Esqr. our Consul at 

Algiers, by which you will observe, that the French have forced the Dey of Algiers, to Come into their 

Terms in every Respect.  Commodore Morris sailed from hence on the 26 Ult. with the Schooner 

Enterprize and Twenty Eight Sail of American, and Swedish Vessels, under his Protection for Leghorn.  

On the same Evening, the Frigate Boston, came in, and proceeded On the 3 Inst after taking a Supply of 

Spirits Water &ca. for Gibraltar, to procure Provisions for the Passage Home.  I am with great Respect 

Sir Your most obed. and very humble Servt.
					
						Willm. Kirkpatrick
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
